                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    PAMELA BROOKS,                                                 CIVIL ACTION
       Plaintiff

    VERSUS                                                         NO. 18-7736

    UNITED STATES OF AMERICA,                                      SECTION: “E” (2)
        Defendant


                  FINDINGS OF FACT AND CONCLUSIONS OF LAW
        This is a negligence action involving a rear-end collision. Plaintiff Pamela Brooks

alleges she sustained personal injuries when her car was rear-ended by a vehicle operated

by United States Postal Service employee Christine Watler. Plaintiff seeks an award of

damages for past medical expenses, future medical expenses, future lost wages, and past

and future physical and mental pain and suffering and loss of enjoyment of life.

        The matter was tried before the Court, sitting without a jury, on November 4-5,

2019. 1 The Court heard testimony from Pamela Brooks, Dr. Marco Rodriguez, Christine

Watler, Dr. Fred DeFrancesch, Dr. Timothy Finney, Dr. Robert Bostick, and Dr. Kevin

Watson. 2 The Court admitted into evidence Exhibits 1-34 and 36. 3 The parties stipulated

that, if called at trial, the following experts would testify consistent with their reports:

Elizabeth Martina, 4 Dr. Kenneth Boudreaux, 5 Stephanie Haupt, 6 and Jeffrey Meyers. 7,8

        Having considered the testimony and evidence at trial, the arguments of counsel,

and the applicable law, the Court now issues the following Findings of Fact and


1 R. Docs. 81 and 82 (minute entries).
2 Id.
3 Id.; R. Doc. 83 (trial exhibit list).
4 Trial Exhibits 16 and 25 (expert reports).
5 Trial Exhibits 18 and 25 (expert reports).
6 Trial Exhibit 32 (expert report).
7 Trial Exhibit 34 (expert report).
8 R. Doc. 81-1 (joint stipulation).


                                               1
Conclusions of Law in accordance with Rule 52(a) of the Federal Rules of Civil Procedure.

To the extent any findings of fact may be construed as conclusions of law, the Court adopts

them as such. To the extent any conclusions of law may be construed as findings of fact,

the Court adopts them as such.

                                        FINDINGS OF FACT

I.        The Plaintiff’s Education and Work History

          The facts found by the Court are largely not in dispute. Plaintiff Pamela Brooks is

a 59 year old resident of Marrero, Louisiana. She graduated from John Ehret High School

in 1978 and obtained a bachelor’s degree in psychology with a minor in computer science

from Xavier University in 1982. She also attended University of New Orleans, obtaining

a master’s degree in public administration in 1986 and a master’s degree in divinity in

2009.

          When Plaintiff first graduated from college, she worked as a mathematics

instructor in the Jefferson Parish Public School System. Plaintiff then worked for Morris

Bart, LLC, and two other personal injury law firms, as a paralegal. Plaintiff later worked

for the Road Home Program as a housing advisor. In 2008, Plaintiff began her current

job with Securitas Security Services, previously known as Pinkerton Government

Services, Inc., where she works as a human resources manager. As a human resources

manager, Plaintiff performs tasks including recruiting, hiring, training, and terminations.

She earns an annual income between roughly $43,000 and $50,000. 9 In addition to her

full-time employment, Plaintiff volunteers with the Orleans Parish Sheriff’s Office and

serves as an unpaid minister at her church.



9   Trial Exhibit 17 (2014-2018 Individual Tax Returns for Pamela Brooks).

                                                     2
II.        Prior Injuries

           Plaintiff has been involved in two prior automobile accidents, sustaining injuries

to her neck and back in both. The first accident occurred around 1986, and the second

occurred around 1987. In both instances, Plaintiff filed personal injury lawsuits, and was

awarded compensation. Plaintiff received treatment for injuries incurred in both

accidents, and fully recovered within several months of treatment.

           In addition to the prior automobile accidents, Plaintiff slipped and fell in her

shower in 2004, resulting in a torn meniscus in her left knee. Plaintiff received medical

treatment for this injury for several months. Following this incident, Plaintiff did not seek

treatment for her knees until after the automobile accident at issue in this case. Plaintiff

has severe osteoarthritis in both knees. Plaintiff testified she experienced some soreness

in her knees prior to the accident and took over-the-counter medication and soaked her

knees in hot water to alleviate the pain. Medical testimony and medical records admitted

at trial show long-standing degenerative damage to joints in Plaintiff’s knees, establishing

this condition pre-existed the automobile accident at issue. 10

           For the twelve years following Plaintiff’s slip in the shower before the October 31,

2016 accident, Plaintiff sought no medical treatment for any orthopedic condition.

III.       The Accident

           On October 31, 2016 around 5:00 p.m., Plaintiff was operating her 2010 Nissan

Altima at the intersection of Veterans Memorial Boulevard and Pontchartrain Boulevard

in New Orleans, Louisiana, waiting to merge onto the I-10 ramp. United States Postal

Service (“USPS”) employee Christine Watler was traveling directly behind Plaintiff in a



10   Testimony of Dr. Timothy Finney and Dr. Robert Bostick; Trial Exhibits 7, 11, and 12.

                                                       3
2005 Dodge Caravan USPS vehicle. Plaintiff came to a stop as she waited to merge into

traffic. Watler lifted her foot from her brake, expecting Plaintiff to move forward and

merge into traffic. When Plaintiff was unable to merge into traffic, Watler’s vehicle rolled

forward into the back of Plaintiff’s car. Watler did not depress her accelerator immediately

prior to the accident and was traveling no faster than five miles per hour when she hit

Plaintiff’s car. Watler was looking straight ahead at Plaintiff’s car for four seconds before

her vehicle touched Plaintiff’s rear bumper. Watler admitted the collision occurred

because she was traveling too closely behind Plaintiff’s vehicle.

           At the time of impact, Plaintiff’s arms were extended forward, holding her steering

wheel. Plaintiff’s knees hit her steering column, and her head hit her headrest. Plaintiff’s

airbags did not deploy. Plaintiff’s rear bumper suffered no damage in the collision, 11 and

there was only minor damage to the passenger-side rear quarter panel of the vehicle. 12

The amount required to repair Plaintiff’s car cannot be determined, as Plaintiff traded-in

her car soon after the accident without repairing it. 13 There was no physical damage to the

USPS vehicle. 14 Watler testified any scratches on the front of the USPS vehicle predated

the accident. 15 Neither Plaintiff nor Watler requested or received any medical assistance

at the scene of the incident. Plaintiff and Watler each drove their vehicles away from the

incident. At trial, Plaintiff testified she immediately felt pain in her head, neck, back, and

knees as she drove away from the accident scene. 16 Plaintiff drove to her volunteer job for

the Orleans Parish Sheriff’s Office and completed her responsibilities that evening.


11 TrialExhibit 4 at 14; Trial Exhibit 29 at 22, 25. The Court uses the exhibit Bates numbers to refer to exhibit
pagination.
12 Trial Exhibit 4 at 15; Trial Exhibit 29 at 26.
13 Plaintiff does not seek to recover any property damages to her vehicle.
14 Trial Exhibit 4 at 13; Trial Exhibit 29 at 24.
15 Testimony of Christine Watler.
16 Testimony of Pamela Brooks.


                                                       4
        Plaintiff has not missed any work because of her injuries or to receive medical

treatment following the accident. At trial, she testified she scheduled her medical

procedures to be done during her lunchtime and did not miss any work as a result. 17

IV.     Injuries

        A.       Left and Right Knees

        Shortly after the October 31, 2016 accident, Plaintiff’s attorney referred her to

SouthShore Physician Group, where she saw Dr. Theodore Irra three days after the

accident. On that day, Plaintiff reported experiencing pain in both knees. 18 On November

17, 2016, Plaintiff returned to SouthShore Physician Group, where she again reported

pain in both knees. 19 A physical exam revealed tenderness in the knees and painless

clicking. 20 On December 12, 2016, Plaintiff returned to see Dr. Irra and reported the same

knee pain. 21 On January 3, 2017, Plaintiff returned to see Dr. Irra, and reported her knee

pain was better, with no weakness, locking, buckling, swelling, catching, giving out or

falling. 22 Physical examination revealed Plaintiff had a normal gait. 23 On January 24,

2017, Plaintiff returned to see Dr. Irra, and reported no change in the pain in her knees. 24

On February 14, 2017, Plaintiff returned to see Dr. Irra and reported pain in both knees. 25

On March 7, 2017, Plaintiff returned to Dr. Irra, and reported no change in her knee

pain. 26




17 Id.
18 Trial Exhibit 6 at 85.
19 Id. at 86.
20 Id.
21 Id. at 74, 82-84.
22 Id. at 74.
23 Id.
24 Id. at 74-75.
25 Id. at 48, 69-73.
26 Id. at 48, 65-68.


                                             5
        On March 9, 2017, over four months after the accident, magnetic resonance images

(“MRIs”) were taken of Plaintiff’s left and right knees by Magnolia Diagnostics, Inc. 27 The

MRI reports reflect there is evidence of moderately advanced osteoarthritic changes in

both knees. 28 The reports also provide evidence of injury to Plaintiff’s lateral meniscuses,

medial collateral ligaments (“MCLs”), and anterior cruciate ligaments (“ACLs”). 29

        On March 14, 2017, Plaintiff returned to see Dr. Irra and reported no change in her

knee pain. 30 On March 28, 2017, Plaintiff returned to see Dr. Irra and reported pain in

her knees was a little better, with occasional locking of the left knee and giving out of the

right knee. 31 On April 19, 2017, Plaintiff returned to SouthShore Physician Group, but this

time saw Dr. Ashfaq Qureshi. 32 She reported no change in her knee pain. 33 On May 10,

2017, Plaintiff returned to see Dr. Qureshi and reported a knee pain rating of 4 out of a

scale of 10. 34 On May 31, 2017, Plaintiff returned to see Dr. Qureshi and reported no

change in her knee pain. 35 On June 21, 2017, Plaintiff returned to see Dr. Qureshi and

reported the pain in her knees was slightly better. 36,37

        On September 26, 2017, Plaintiff visited LA Health Solutions, where she saw Dr.

Marco Rodriguez. 38 Dr. Rodriguez referred Plaintiff to an orthopedic extremity specialist




27 Trial Exhibit 7.
28 Id. at 106-07, 109-10.
29 Id.
30 Trial Exhibit 6.
31 Id. at 49, 55-58.
32 Id. at 49, 51-54.
33 Id.
34 Id. at 27, 45-47.
35 Id. at 27-28, 42-45.
36 Id. at 28, 32-35.
37 The treatments Plaintiff received at SouthShore Physician Group include treatments such as “Hot/Cold:

Thermal Moist Packs,” “Transcutaneous Electrical Nerve Simulation,” “Ultrasound,” and “Deep Tissue
Massage.” Trial Exhibit 6 at 23-26. It is unclear what eight months of “treatment” at SouthShore Physician
Group accomplished, if anything.
38 Trial Exhibit 11 at 308-10.


                                                    6
to evaluate and treat her right shoulder and bilateral knee pain. 39 Over one year after the

accident, on November 6, 2017, Plaintiff saw Dr. Timothy Finney at Southern Orthopedic

Specialists. 40 She reported to Dr. Finney that she had become knock-kneed over the last

ten years and that after the accident her pain in both knees became somewhat more

severe. 41 Dr. Finney reviewed the MRI of Plaintiff’s knees and noted the MRIs of both

knees showed significant osteoarthritis with multiple soft tissue changes. 42 Upon physical

examination, Plaintiff exhibited an antalgic gait with severe valgus alignment of the

knees. 43 Dr. Finney took x-rays of Plaintiff’s knees and noted the x-rays showed severe

osteoarthritis in both knees with bone-on-bone in the lateral compartment and valgus

alignment of 20 degrees bilaterally. 44 He also noted, that, at some point in the future, it

is likely Plaintiff will be a candidate for bilateral knee replacements. 45 With respect to the

cause of Plaintiff’s knee symptoms, Dr. Finney noted Plaintiff’s pre-existing osteoarthritis

in her knees would be the main reason for any future knee replacement surgery. 46 He also

noted Plaintiff “is certainly heading towards the knee replacement surgeries.” 47 However,

Dr. Finney also opined the accident may have exacerbated Plaintiff’s knee pain and

accelerated her need for knee replacement surgeries. 48 Dr. Finney administered

injections to both Plaintiff’s knees. 49 Plaintiff did not see Dr. Finney again.




39 Id.
40 Trial Exhibit 12.
41 Id. at 477.
42 Id. at 478.
43 Id.
44 Id.
45 Id.
46 Id.
47 Id.
48 Id.
49 Id.


                                               7
        Six months later, on May 3, 2018, Plaintiff saw Dr. Robert Douglas Bostick. 50 Upon

physical examination, Plaintiff was able to fully extend and flex her knees 115 degrees. 51

Dr. Bostick noted Plaintiff had osteoarthritis in both knees and issues with her left knee

meniscus prior to the accident. 52 Dr. Bostick further noted he would causally relate

Plaintiff’s flared up symptoms in her knees to the accident. 53 He recommended visco

supplementation injections in both knees. 54 Plaintiff did not see any treating physicians

from May 3, 2018 to December 17, 2018, a gap of over nine months in treatment. On

January 22, 2019, Plaintiff returned to see Dr. Bostick, who again recommended an

Euflexxa injection for both knees. 55 On June 6, 2019, Plaintiff returned to see Dr. Bostick,

and reported no change in her knee pain. 56 On July 30, 2019, Plaintiff returned to see Dr.

Bostick, and reported flareups of her bilateral knee pain. 57 Dr. Bostick administered

injections with Celestone and lidocaine to both knees. 58

        Defendant’s expert witness, Dr. Kevin Watson, reviewed Plaintiff’s medical records

and, on July 18, 2019, examined Plaintiff. 59 Upon physical examination, Plaintiff

presented with some tenderness and laxity in her knees. 60 Dr. Watson observed Plaintiff

did not have any locking of her knees, and her range of motion in both knees was 110

degrees. 61 At trial, Dr. Watson clarified 120 degrees would be normal. 62 Dr. Watson



50 Trial Exhibit 11 at 300-01.
51 Id.
52 Id.
53 Id.
54 Id. To date, Plaintiff has not received visco supplementation injections in her knees.
55 Id. at 298-99.
56 Id. at 292-93.
57 Id.
58 Id.
59 Trial Exhibit 36.
60 Id. at p. 2.
61 Id. at pp. 12-13.
62 Testimony of Dr. Watson.


                                                      8
described the recommendation of knee surgery as a “severe” and a last resort in terms of

treatment options. 63 He noted Plaintiff had significant pre-existing arthritis in her knees,

and that the recommended treatment of knee replacement would be due to her pre-

existing condition and not due to the accident. 64 He further noted there is no objective

evidence of any exacerbation or aggravation of her pre-existing condition. 65

        At trial, Dr. Finney, Dr. Bostick, and Dr. Watson testified regarding Plaintiff’s

knees injuries. Dr. Finney testified that Plaintiff would radiographically, meaning as

indicated by x-ray, be a candidate for knee replacement surgery in the future. 66 However,

Dr. Finney was unable to express an opinion one way or another as to whether Plaintiff is

presently a candidate for knee replacement surgery. 67 He explained that, just because

someone is radiographically a candidate for knee replacement surgery, does not mean

that that person requires the surgery presently. Rather, the person also must exhibit an

inability to function in performing daily living activities before knee replacement surgery

is required. 68 Plaintiff has not seen Dr. Finney since November 6, 2017, and as a result

Dr. Finney has not recently evaluated Plaintiff’s ability to function. He opined that, due

to Plaintiff’s pre-existing osteoarthritis, she would probably need knee replacements at

some point in the future even without the trauma of the accident. 69

        Dr. Bostick testified the MRIs revealed Plaintiff’s osteoarthritis pre-existed the

accident. 70 He testified Plaintiff’s bilateral knee replacement surgery is required as a




63 Trial Exhibit 36 at pp. 12-13.
64 Id.
65 Id.
66 Testimony of Dr. Finney.
67 Id.
68 Id.
69 Id.
70 Testimony of Dr. Bostick.


                                             9
result of her osteoarthritis in her knees. 71 Dr. Bostick testified it is more likely than not

that Plaintiff’s pre-existing osteoarthritis was aggravated by the accident. 72 In his opinion

the accident contributed to Plaintiff’s need for knee replacement surgery. 73

        The Defense called Dr. Watson, who testified the accident may have caused a

temporary worsening of Plaintiff’s knee symptoms, not a permanent worsening of her

arthritic condition that would affect her pre-existing need for knee replacement surgery. 74

Dr. Watson relied on Plaintiff’s January 2017 report of improvement in her knee pain to

support his opinion that the accident caused only a temporary worsening of the

condition. 75

        B.       Right Shoulder

        On November 3, 2016, three days after the accident, Plaintiff visited SouthShore

Physician Group, where she saw Dr. Irra and reported experiencing pain in her right

shoulder. 76 On November 17, 2016, Plaintiff returned to SouthShore Physician Group,

where she again reported pain in her right shoulder. 77 A physical exam revealed both

shoulders had abduction to 180 degrees. 78 On December 12, 2016, Plaintiff returned to

see Dr. Irra and reported the same shoulder pain. 79 On January 3, 2017, Plaintiff returned

to see Dr. Irra, and reported her shoulder pain was better. 80 Physical examination

revealed both shoulders had abduction to 160-180 degrees. 81 On January 24, 2017,



71 Id.
72 Id.
73 Id.
74 Id.
75 Id.
76 Trial Exhibit 6 at 85.
77 Id. at 86.
78 Id.
79 Id. at 74, 82-84.
80 Id. at 74.
81 Id.


                                             10
Plaintiff returned to see Dr. Irra, and reported her shoulder pain was better and

intermittent. 82 Upon physical examination, Plaintiff’s shoulders again had abduction to

160-180 degrees. 83 On February 14, 2017, Plaintiff returned to see Dr. Irra and reported

pain in her shoulder. 84 On March 7, 2017, Plaintiff returned to Dr. Irra, and reported no

change in her shoulder pain. 85

        On March 9, 2017, over four months after the accident, an MRI was taken of

Plaintiff’s right shoulder by Magnolia Diagnostics, Inc. 86 The report indicates a

supraspinatus tendon tear and a small hematoma were present. 87

        On March 14, 2017, Plaintiff returned to see Dr. Irra and reported worsening pain

in her shoulder. 88 On March 28, 2017, Plaintiff returned to see Dr. Irra and reported pain

her shoulder was intermittent. 89 On April 19, 2017, Plaintiff returned to SouthShore

Physician Group, but this time saw Dr. Qureshi. 90 She reported her shoulder pain was the

same or better. 91 On May 10, 2017, Plaintiff returned to see Dr. Qureshi and reported a

shoulder pain rating of 4 out of a scale of 10. 92 On May 31, 2017, Plaintiff returned to see

Dr. Qureshi and reported no change in her shoulder pain. 93 On June 21, 2017, Plaintiff

returned to see Dr. Qureshi and reported her shoulder pain was improving, rating her

pain a 2 out of a scale of 10. 94



82 Id. at 74-75.
83 Id.
84 Id. at 48, 69-73.
85 Id. at 48, 65-68.
86 Trial Exhibit 7.
87 Id.
88 Trial Exhibit 6.
89 Id. at 49, 55-58.
90 Id. at 49, 51-54.
91 Id.
92 Id. at 27, 45-47.
93 Id. at 27-28, 42-45.
94 Id. at 28, 32-35.


                                             11
        Over one year after the accident, on November 6, 2017, Plaintiff saw Dr. Timothy

Finney. 95 Dr. Finney reviewed the MRI of Plaintiff’s shoulder and opined the MRI showed

some rotator cuff pathology. 96 Upon physical examination, Plaintiff exhibited a full range

of shoulder motion with mild impingement. 97 Dr. Finney recommended conservative

treatment of Plaintiff’s right shoulder with physical therapy and oral anti-inflammatory

medication. 98 Plaintiff did not see Dr. Finney again.

        On May 3, 2018, Plaintiff saw Dr. Bostick. 99 Dr. Bostick reviewed the MRI of

Plaintiff’s right shoulder and noted there is likely a partial rotator cuff tear. 100 Upon

physical examination, Plaintiff’s right shoulder exhibited some mild impingement but

intact strength. 101 Dr. Bostick did not recommend any treatment for Plaintiff’s right

shoulder at that time. 102 On January 22, 2019, Plaintiff returned to see Dr. Bostick, who

administered a cortisone injection to Plaintiff’s right shoulder. 103 On June 6, 2019,

Plaintiff returned to see Dr. Bostick, and reported her right shoulder was better following

the cortisone injection. 104

        On July 18, 2019, Defendant’s expert witness, Dr. Watson, examined Plaintiff. 105

Upon physical examination, Plaintiff exhibited good active and passive range of motion

in her shoulders and 5 out of 5 rotator cuff strength. 106 She reported some pain in her




95 Trial Exhibit 12.
96 Id. at 478.
97 Id.
98 Id.
99 Trial Exhibit 11 at 300-01.
100 Id.
101 Id.
102 Id.
103 Id. at 298-99.
104 Id. at 292-93.
105 Trial Exhibit 36.
106 Id. at p. 2.


                                             12
shoulder. 107 Dr. Watson noted that there is a high prevalence of partial rotator cuff tears

in the aging population and the presence of partial tearing in Plaintiff’s shoulder does not

signify trauma or an acute traumatic origin. 108

        On July 30, 2019, Plaintiff returned to see Dr. Bostick, and reported her shoulder

was doing well. 109

        At trial, Dr. Finney, Dr. Bostick, and Dr. Watson testified regarding Plaintiff’s right

shoulder injury, namely, the partial rotator cuff tear. Dr. Finney testified it is possible the

gripping of a steering wheel during a collision would result in loading the shoulder and

compressing the shoulder causing her rotator cuff to tear. 110 He testified that, in this case,

he would relate Plaintiff’s shoulder injuries to the accident. 111 He further testified the

injury to Plaintiff’s right shoulder can be treated non-surgically with physical therapy and

injections. 112

        Similarly, Dr. Bostick testified Plaintiff’s right shoulder injury is consistent with

Plaintiff having her hands placed on the steering wheel at the time of the rear-ending. 113

Dr. Bostick testified he related Plaintiff’s shoulder injury to the accident. 114 On May 31,

2019, Dr. Bostick was contacted by Plaintiff’s expert life care planner, Elizabeth

Martina. 115 Based on their conversation, Martina recited in her life care plan that Dr.

Bostick believed it was more probable than not that Plaintiff would require shoulder

surgery in the future, as a result of the accident. 116 At trial, Dr. Bostick clarified that, at


107 Id.
108  Id. at p. 13.
109 Trial Exhibit 11 at 283-84.
110 Testimony of Dr. Finney.
111 Id.
112 Id.
113 Testimony of Dr. Bostick.
114 Id.
115 Trial Exhibit 16.
116 Id.


                                              13
the time he spoke with Martina, he had not seen Plaintiff since he injected Plaintiff’s right

shoulder on January 22, 2019. 117 Thus, when Dr. Bostick spoke with Martina, he did not

know whether the injection had provided Plaintiff relief. After Dr. Bostick spoke with

Martina, Plaintiff returned to see him on June 6, 2019. 118 Dr. Bostick opined Plaintiff’s

right shoulder exhibited improvement. 119 Specifically, her right shoulder revealed

excellent range of motion, very little discomfort with impingement testing, and no

mechanical issues on a rotational test. 120 Accordingly, Dr. Bostick testified at trial he does

not recommend shoulder surgery because Plaintiff responded to conservative

treatment. 121

       Dr. Watson testified he agreed with Dr. Finney and Dr. Bostick’s conservative

treatment of Plaintiff’s right shoulder injury. 122 However, Dr. Watson testified he believed

it was more likely than not that Plaintiff’s partial rotator cuff tear pre-existed the accident

and was an incidental finding seen on the MRI of Plaintiff’s right shoulder. 123 He testified

it is common to see partial rotator cuff tears in middle-aged patients without any

symptoms, which tears are caused by normal use of the shoulders. 124

       The record is devoid of evidence of any other incidents that may have caused the

partial tearing in Plaintiff’s right shoulder rotator cuff. Plaintiff testified she did not

experience any pain or symptoms in her right shoulder prior to the accident. 125 There is

no evidence Plaintiff received medical treatment for her shoulder prior to the accident.



117 Testimony of Dr. Bostick.
118 Id.
119 Id.
120 Id.
121 Id.
122 Testimony of Dr. Watson.
123 Id.
124 Id.
125 Testimony of Pamela Brooks.


                                              14
While it is possible Plaintiff’s right shoulder injury is the product of normal wear-and-

tear brought on by aging, Plaintiff produced the medical testimony of two treating

physicians who related her right shoulder injury to the accident.

         C.       Cervical and Lumbar Spine

         On November 3, 2016, three days after the accident, Plaintiff visited SouthShore

Physician Group, where she saw Dr. Irra and complained of headaches and pain in her

back. 126 She did not complain of neck pain or upper back pain. 127 On November 17, 2016,

two and a half weeks after the accident, Plaintiff returned to SouthShore Physician Group,

where she reported the same lower back pain and reported for the first time pain in her

beck and upper back. 128 On December 12, 2016, Plaintiff returned to see Dr. Irra and

reported the same neck, lower back, and upper back pain. 129 On January 3, 2017, Plaintiff

returned to see Dr. Irra, and reported her neck, lower back, and upper back pain was

better. 130 On January 24, 2017, Plaintiff returned to see Dr. Irra, and reported her neck,

lower back, and upper back pain was better and intermittent. 131 On February 14, 2017,

Plaintiff returned to see Dr. Irra and reported pain in her neck, lower back, and upper

back. 132 On March 7, 2017, Plaintiff returned to Dr. Irra, and reported no change in her

neck and upper back pain. 133 However, she reported her lower back had felt normal for

several days. 134 On March 14, 2017, Plaintiff returned to see Dr. Irra and reported

worsening pain in her neck and upper back. 135 However, she reported the intermittent


126 Trial Exhibit 6.
127 Id. at 85.
128 Id. 86.
129 Id. at 74, 82-84.
130 Id. at 74.
131 Id. at 74-75.
132 Id. 48, 69-73.
133 Id. at 48, 65-68.
134 Id.
135 Trial Exhibit 6.


                                            15
pain in her lower back was better. 136 On March 28, 2017, Plaintiff returned to see Dr. Irra

and reported her neck pain was better and intermittent.137 She reported her upper back

was a little better and her lower back was back to normal. 138 On April 19, 2017, Plaintiff

returned to SouthShore Physician Group, but this time saw Dr. Qureshi. 139 She reported

her neck was getting better and her lower back was back to normal. 140

        On May 9, 2017, an MRI of Plaintiff’s cervical spine was taken by Metairie

Imaging. 141 The report lists: C2-C3 shows disc desiccation; C3-C4 shows concentric disc

bulge producing neural foraminal narrowing bilaterally with facet hypertrophy bilaterally

and the disc is desiccated; C4-C5 shows subligamentous disc herniation measuring 3.9

millimeters, mild-to-moderate neuroforaminal narrowing bilaterally, the disc is

desiccated, and facet hypertrophy is appreciated; C5-C6 shows a concentric disc bulge

producing mild-to-moderate neural foraminal narrowing bilaterally, the disc appears

desiccated, and facet hypertrophy is appreciated bilaterally; C6-C7 shows left paracentral

subligamentous disc herniation measuring 5.3 millimeters, there is moderate­to-severe

neural foraminal narrowing identified on the left, mild neural foraminal narrowing is

identified on the right, and the disc is desiccated; and the C7-Tl disc is desiccated.

        On May 10, 2017, Plaintiff returned to see Dr. Qureshi and reported her neck pain

at its worst was a 4 on a scale of 10. 142 She rated her lower back pain at its worst a 2 out

10. 143 On May 31, 2017, Plaintiff returned to see Dr. Qureshi and reported no change in




136 Id.
137 Id. at 49, 55-58.
138 Id.
139 Id. at 49, 51-54.
140 Id.
141 Trial Exhibit 8.
142 Trial Exhibit 6 at 27, 45-47.
143 Id.


                                             16
her neck pain. 144 She reported her lower back was better and her upper and midback were

back to normal. 145 On June 21, 2017, Plaintiff returned to see Dr. Qureshi and reported

her headaches, lower back, and mid-back were back to normal. 146 She reported her neck

was better, and she rated her upper back pain a 2 out of 10. 147

        On August 28, 2017, Plaintiff saw Dr. Rand Voorhies at Southern Brain & Spine. 148

His review of the MRI of Plaintiff’s cervical spine revealed cervical spondylosis with

varying degrees of disc osteophyte complex C3-C4, C4-C5, C5-C6, and C6-C7. 149 Dr.

Voorhies noted Modic endplate changes in the cervical spine. 150 He recommended

cervical flexion and extension views and a cervical SPECT scan. 151

        On September 26, 2017, Plaintiff saw Dr. Rodriguez at LA Health Solutions. 152 She

reported 7 out of 10 neck pain and 6 out of 10 lower back pain. 153 Upon physical exam,

Plaintiff exhibited tenderness in the bilateral lower facet joints. 154 Dr. Rodriguez took x-

rays of Plaintiff’s cervical and lumbar spine. 155 He noted the cervical x-rays showed no

instability, fractures, or deformities and showed decreased disc height and osteophyte

formation from C3-C7. 156 He noted the lumbar x-rays showed no fractures or deformities,

showed grade 1 mobile spondylolisthesis at L4-5, and showed decreased disc height and




144 Id. at 27-28, 42-45.
145 Id. at 28, 32-35.
146 Id.
147 Id.
148 Trial Exhibit 10 at 196-200.
149 Id.
150 Id.
151 Id.
152 Trial Exhibit 11 at 308-10.
153 Id.
154 Id.
155 Id.
156 Id.


                                             17
osteophyte formation at L5-S1. 157 Dr. Rodriguez recommended anti-inflammatory

medicines and facet injections. 158

        On November 7, 2017, over one year after the accident, an MRI of Plaintiff’s lumbar

spine was taken by Metairie Imaging. 159 The report lists: no significant disc bulge in L1-2,

L2-3, or L3-4; L4-L5 shows central disc herniation measuring 6.6 millimeters, moderate

neural foraminal narrowing bilaterally, moderate spinal stenosis, facet hypertrophy

bilaterally, and fluid within the right and left facet joints; L5-S 1 shows right paracentral

disc herniation identified measuring 5.0 millimeters, severe neural foraminal narrowing

in the right with contact of the exiting right L5 nerve root, no narrowing on the left,

annular tear of the disc, facet hypertrophy bilaterally, and fluid within the right and left

facet joints. 160

        On November 13, 2017, a computerized tomography scan (“CT scan”) of Plaintiff’s

cervical spine was taken by Diagnostic Imaging Services. 161 The report lists: disc space

narrowing at C3-C4, C4-C5, C5-C6, and C6-C7 with anterior osteophyte formation; C2-

C3 demonstrates central disc herniation extending 3 millimeters posterior to the vertebral

column; mildly increased activity involving the right C2-C3 facet joint; increased activity

involving the right Cl-C2 articulation; C3-C4 demonstrates disc space narrowing with disc

herniation extending 2 millimeters posteriorly; C4-C5 shows disc space narrowing and

disc herniation extending 2 millimeters posterior to the vertebral column and there is no

increased signal in the facet joints; C5-C6 demonstrates disc herniation extending 2

millimeters posterior to the vertebral column with minimal osteophyte formation and


157 Id.
158 Id.
159 Trial Exhibit 8.
160 Id.
161 Trial Exhibit 9 at 140-45.


                                             18
there is no facet signal; and C6-C7 demonstrates disc space narrowing with severe left and

mild right foraminal restriction. 162

        On November 14, 2017, Plaintiff returned to see Dr. Rodriguez. 163 She reported

experiencing constant neck pain and experiencing lower back pain intermittently. 164 Dr.

Rodriguez diagnosed Plaintiff with, among other things, cervical facet syndrome and

lumbosacral facet joint syndrome. 165 He recommended muscle relaxants and cervical

facet injections to treat the cervical facet syndrome and facet injections to treat the

lumbosacral facet joint syndrome. 166 Dr. Rodriguez noted that if the cervical facet

injections only provided Plaintiff with short-term pain relief, he would likely recommend

proceeding with radiofrequency ablations (“RFAs”). 167 Similarly, Dr. Rodriguez noted

that if the lumbosacral facet injections only provided Plaintiff with short-term relief, he

would discuss the option of lumbar RFAs with Plaintiff. 168

        On November 27, 2017, Dr. Voorhies sent a letter to Dr. Finney regarding the CT

scan of Plaintiff’s cervical spine. 169 He noted the report provides there is a focal area of

increased metabolic activity in the anterior column at the C3-C4 endplates. 170 He also

recommended referral to an interventionalist for consideration of a cervical epidural

steroid injection as a reasonable treatment. 171




162 Id.
163 Trial Exhibit 11 at 305-11.
164 Id.
165 Id.
166 Id.
167 Id.
168 Id.
169 Trial Exhibit 10 at 193-94.
170 Id.
171 Id. at 194.


                                             19
        On December 26, 2017, Plaintiff returned to see Dr. Rodriguez. 172 She reported her

neck pain and lower back pain were sometimes present. 173

        On March 8, 2018, Plaintiff saw Dr. Fred DeFrancesch at Interventional Spine

Specialists. 174 She reported pain in her neck and lower back, with her predominant

complaint being her lower neck. 175 She rated the pain in her neck a 68 on a scale of 53 to

100. 176 Upon physical examination, Plaintiff exhibited pain with extension and rotation

in her cervical spine. 177 She also exhibited tenderness over the C4, C4-C5, and C5-C6

facets. 178 Dr. DeFrancesch reviewed the MRI of Plaintiff’s cervical spine and opined it

shows multilevel disc disorder without impingement of the cord or severe stenosis. 179 Dr.

DeFrancesch administered facet injections with cortisone and Marcaine at the right C4-

C5 and C5-C6. 180 He reported that post procedure, Plaintiff felt no pain in the cervical

region. 181

        Roughly nine months later, on December 17, 2018, Plaintiff returned to see Dr.

DeFrancesch. 182 She reported cervical pain of 60 out of 100 and lumbar pain of 50 out of

100. 183 Upon physical examination, Plaintiff exhibited tenderness over the right C4, C5,




172 Trial Exhibit 11 at 302-04.
173 Id.
174 Trial Exhibit 13.
175 Id. at 561-64.
176 Id. Although the medical records reflect that Plaintiff rated her pain a 53 on a scale of 68 to 100, Dr.

DeFrancesch testified at trial that this was a typo in his notes. His notes should have reflected that Plaintiff
rated her neck pain a 68 on a scale of 53 to 100.
177 Id.
178 Id.
179 Id.
180 Id.
181 Id.
182 Id. at 558-60.
183 Id.


                                                      20
and C6 regions. 184 Dr. DeFrancesch recommended a confirmatory medial branch

blockade and a lumbar work up to follow completion of the cervical work up. 185

        On January 25, 2019, Plaintiff returned to see Dr. Rodriguez. 186 She reported her

neck pain and lower back pain were only present once in a while. 187

        On May 9, 2019, Plaintiff returned to see Dr. DeFrancesch. 188 Plaintiff reported

pain in her lumbar and cervical regions. 189 Dr. DeFrancesch performed the right-sided

medial branch block at C4, C5, and C6 and then immediately administered an RFA at that

level. 190 Plaintiff reported pain of 0 out of 100 post procedure. 191

        On June 18, 2019, Plaintiff returned to see Dr. Rodriguez. 192 She reported her neck

pain was only present once in a while, her lower back pain was present sometimes, and

she had no mid-back pain. 193 With respect to Plaintiff’s cervical facet syndrome diagnosis,

Dr. Rodriguez noted Plaintiff had done well with the RFA performed by Dr. DeFrancesch,

and he explained to Plaintiff that she would likely need to repeat the procedure every 12-

18 months. 194 With respect to Plaintiff’s lumbosacral facet joint syndrome diagnosis, Dr.

Rodriguez recommended L4-S1 facet injections, or RFAs if the injections only provide

short-term relief. 195 He noted that, if the injections do not adequately treat Plaintiff’s pain,

surgical options could be considered. 196



184 Id.
185 Id.
186 Trial Exhibit 11 at 295-97.
187 Id.
188 Trial Exhibit 13 at 552-57.
189 Id.
190 Id.
191 Id.
192 Trial Exhibit 11 at 289-91.
193 Id.
194 Id.
195 Id.
196 Id.


                                               21
        On July 18, 2019, Plaintiff returned to see Dr. DeFrancesch. 197 She reported

cervical pain, predominantly lower neck pain, as well as lumbar pain. 198 Dr. DeFrancesch

noted Plaintiff had good relief from cervical facet disorder following the RFA. 199 He

recommended a muscle relaxant and palpation of the lumbar facet joints under

fluoroscopy. 200

        On July 18, 2019, Defendant’s expert witness, Dr. Watson, examined Plaintiff. 201

Upon physical examination, Plaintiff presented with mild sensitivity in the cervical spine

and exhibited full flexion and extension of the cervical spine. 202 She exhibited no pain but

mild tenderness in the lumbar spine. 203 She was able to flex and touch the floor.204 Dr.

Watson noted Plaintiff did not present for immediate treatment after the accident and

continued working that same day. 205 Further, in Plaintiff’s initial visit with Dr. Irra

following the accident, Plaintiff did not complain of neck or upper back pain and her

cervical spine exam was normal. 206 Dr. Watson noted this would not be consistent with

an acute, traumatic origin of radicular symptoms. 207 He further noted Plaintiff’s

diagnoses are cervical disc degeneration, cervical arthritis, and disc bulges/protrusions,

which are not trauma-related and are found in the normal aging population. 208 Dr.

Watson noted any cervical facet injections or RFAs would not be related to the accident,

and there is no medical evidence supporting the efficacy of repeating RFAs beyond five to


197 Trial Exhibit 13 at 546-50.
198 Id.
199 Id.
200 Id.
201 Trial Exhibit 36.
202 Id. at p. 2.
203 Id.
204 Id.
205 Id. at p. 8.
206 Id.
207 Id.
208 Id.


                                             22
seven years. 209 With respect to Plaintiff’s lumbar spine, Dr. Watson noted Plaintiff did not

report lower back pain until three days after the accident, which would not be consistent

with a traumatic origin of lower back pain. 210 A traumatic origin of lower back pain would

result in symptoms immediately, or almost immediately, following the traumatic

incident. He further noted the lumbar spine MRI shows degenerative findings including

disc desiccation, facet arthritis, and disc protrusions, but no objective evidence of trauma

to the lumbar spine. 211 Dr. Watson noted the scientific literature does not support RFAs

and facet joint blocks to treat Plaintiff and noted Plaintiff reported her mid-back and

lower back were back to normal after the accident. 212

        On August 5, 2019, Plaintiff returned to see Dr. DeFrancesch. 213She complained of

aching in her lower back and reported pain of 40 out of 100. 214 Dr. DeFrancesch

administered the lumbar facet joint injection to L3-L4 and L4-L5 and the medial branch

blocks. 215 Post procedure, Plaintiff reported pain of 0 out of 100. 216 Dr. DeFrancesch

recommended proceeding with the lumbar confirmatory block and RFA, 217 which Plaintiff

received on September 5, 2019.

        At trial, Dr. Rodriguez, Dr. DeFrancesch, and Dr. Watson provided medical

testimony regarding Plaintiff’s cervical and lumbar spine injuries. Dr. Rodriguez testified

the x-rays of Plaintiff’s cervical and lumbar spine revealed long-term degeneration that

pre-existed the accident. 218 Dr. Rodriguez testified the fact that degenerative findings


209  Id. at p. 10.
210 Id. at p. 12.
211 Id.
212 Id.
213 Trial Exhibit 13 at 540-45.
214 Id.
215 Id.
216 Id.
217 Id.
218 Testimony of Dr. Rodriguez.


                                             23
were present in Plaintiff’s cervical and lumbar x-rays does not mean that Plaintiff

necessarily experienced pain before the accident, even though the condition pre-existed

the accident. 219 He testified he believed it was more likely than not the accident caused

Plaintiff’s cervical and lumbar symptoms. 220

       Dr. Rodriguez further testified he initially recommended injections to treat

Plaintiff’s lower back for therapeutic and diagnostic purposes. 221 Once Plaintiff exhibited

success from the cervical RFA, Dr. Rodriguez recommended repeating this procedure

every 12-18 months. Dr. Rodriguez testified he would defer to Dr. DeFrancesch’s opinion

regarding the required length and frequency of RFAs for Plaintiff’s cervical and lumbar

spines. 222 He testified he believed Plaintiff’s future need for RFAs was more probably than

not a direct result of the accident. 223 Dr. Rodriguez testified he did not currently

recommend spinal fusion surgery due to the successful treatment of Plaintiff through

RFAs. 224

       Dr. DeFrancesch testified he believed it is more probable than not Plaintiff’s

cervical and lumbar injuries are related to the accident. 225 When asked whether Plaintiff’s

conditions were degenerative, Dr. DeFrancesch testified his physical examination of

Plaintiff allowed him to determine her pain generators, which were not related to

degenerative findings. 226 Dr. DeFrancesch further testified it is more probable than not

that Plaintiff will require RFAs to treat her cervical and lumbar injuries as a result of the




219 Id.
220 Id.
221 Id.
222 Id.
223 Id.
224 Id.
225 Testimony of Dr. DeFrancesch.
226 Id.


                                             24
accident. 227 He recommended 15 cervical RFAs and 15 lumbar RFAs, representing an

average of 1-2 RFAs per year over the course of ten years. 228 Dr. DeFrancesch cited an

unpublished study to support his recommendation of one to two RFAs per year, 229 but he

cited no studies to support his recommendation of RFAs for ten years, nor did he testify

from his own experience as to the effectiveness of RFAs for ten years.

       Dr. Watson testified he does not think Plaintiff’s cervical and lumbar conditions

are more probably than not the result of the accident. 230 He pointed to the fact that

Plaintiff did not seek any treatment until three days after her accident, and when she did

so, she did not report any neck pain or upper back pain. 231 He testified this is inconsistent

with injuries of traumatic origin, for which a patient would immediately suffer symptoms

after the traumatic incident. 232 He testified Plaintiff’s cervical and lumbar conditions are

most likely degenerative conditions that pre-existed the accident, caused by the normal

aging process. 233 Dr. Watson further testified the scientific literature does not support the

efficacy of administering cervical or lumbar RFAs for ten years. 234 Referencing specific

studies, Dr. Watson testified the literature does not support administering RFAs to the

“vast majority” of patients beyond five years. 235

       The medical expert witnesses provided conflicting testimony regarding the origin

of Plaintiff’s cervical and lumbar injuries. With respect to Plaintiff’s cervical injuries, Dr.

Watson testified these injuries were degenerative and not caused by the accident. He



227 Id.
228 Id.
229 Id.
230 Testimony of Dr. Watson.
231 Id.
232 Id.
233 Id.
234 Id.
235 Id.


                                              25
explained a traumatic source of these injuries would manifest immediately; however,

Plaintiff did not go to see a doctor until three days after the accident, and when she did,

she did not complain of any neck or upper back pain. Plaintiff did not report any cervical

spine pain until November 17, 2016, two and a half weeks after the accident. Dr. Rodriguez

agreed the x-rays and MRIs of Plaintiff’s cervical spine indicated degenerative findings

that pre-existed the accident. However, he opined it was possible for Plaintiff not to

experience any symptoms from this condition prior to the accident, and related Plaintiff’s

pain to the accident. Dr. DeFrancesch testified he related Plaintiff’s cervical spine injuries

to the accident and not the degenerative findings.

           With respect to Plaintiff’s lumbar spine injuries, both Dr. Rodriguez and Dr.

DeFrancesch related Plaintiff’s lumbar injuries to the accident. Dr. Watson related these

injuries to degenerative findings and noted Plaintiff did not immediately seek treatment

for these injuries. However, Plaintiff testified she immediately felt pain in her lower back

after the accident and the objective evidence establishes Plaintiff reported pain in her

lower back in her first examination just three days after the accident.

                                       CONCLUSIONS OF LAW

I.         Jurisdiction

           This case was filed against the United States under the Federal Tort Claims Act

(“FTCA”). Before an action may be filed under the FTCA, an administrative claim must be

presented to the federal agency employing the person whose act or omission caused the

injury. 236 Presentation of an administrative claim to the appropriate agency is a

jurisdictional prerequisite to suit.237 After an administrative claim is presented to the



236   28 U.S.C. § 2675(a).
237   McNeil v. United States, 508 U.S. 106, 111-13 (1993); 28 U.S.C. § 2675.

                                                      26
appropriate agency, the agency has six months to either admit or deny the claim. A

complaint cannot be filed until the administrative claim has been denied or until six

months has passed without the agency acting on the administrative claim. 238 In this case,

it is undisputed that Plaintiff properly filed an administrative claim, and the agency failed

to dispose of her claim within six months. Accordingly, Plaintiff properly exhausted her

administrative remedies before filing this lawsuit, and this Court may properly exercise

jurisdiction over the matter.

II.     Federal Tort Claims Act

        The FTCA constitutes a “limited waiver of sovereign immunity, making the Federal

Government liable to the same extent as a private party for certain torts of federal

employees acting within the scope of their employment.” 239 It is undisputed that Christine

Watler, a USPS employee, was acting in the scope and course of her federal employment

with USPS at the time of the accident. As a result, the United States is liable to Plaintiff to

the same extent as Watler for injuries incurred as a result of the accident.

III.    Negligence and Allocation of Fault

        Under the FTCA, the United States’ liability for tort claims is “in the same manner

and to the same extent as a private individual under like circumstances” according to the

law of the state where the alleged tortious action occurred. 240 Because the accident

occurred in Louisiana, Louisiana substantive law applies in this case. Under Louisiana

law, Plaintiff’s negligence claim is governed by Louisiana Civil Code article 2315. Article

2315 provides: “Every act whatever of man that causes damage to another obliges him by




238 McNeil, 508 U.S. at 107 n.1; 28 U.S.C. § 2675(a).
239 United States v. Orleans, 425 U.S. 807, 813 (1976); 28 U.S.C. §§ 2674, 1346(b).
240 28 U.S.C. § 2674; Owen v. United States, 935 F.2d 734, 737 (5th Cir. 1991).


                                                    27
whose fault it happened to repair it.” 241 “[T]he plaintiff has the burden of proving

negligence on the part of the defendant by a preponderance of the evidence.” 242 “Proof is

sufficient to constitute a preponderance when the entirety of the evidence, both direct and

circumstantial, shows that the fact sought to be proved is more probable than not.” 243

Negligence cases are resolved under the duty/risk analysis which entails five separate

elements:

       (1) whether the defendant had a duty to conform his conduct to a specific standard
       (the duty element); (2) whether the defendant's conduct failed to conform to the
       appropriate standard (the breach element); (3) whether the defendant's
       substandard conduct was a cause-in-fact of the plaintiff's injuries (the cause-in-
       fact element); (4) whether the defendant's substandard conduct was a legal cause
       of the plaintiff's injuries (the scope of protection element); and (5) whether the
       plaintiff was damaged (the damages element). 244

       Louisiana Civil Code article 2323 governs the allocation of comparative fault:

       In any action for damages where a person suffers injury, death, or loss, the degree
       or percentage of fault of all persons causing or contributing to the injury, death, or
       loss shall be determined, regardless of whether the person is a party to the action
       or a nonparty, and regardless of the person's insolvency, ability to pay, immunity
       by statute, including but not limited to the provisions of R.S. 23:1032, or that the
       other person's identity is not known or reasonably ascertainable. If a person suffers
       injury, death, or loss as the result partly of his own negligence and partly as a result
       of the fault of another person or persons, the amount of damages recoverable shall
       be reduced in proportion to the degree or percentage of negligence attributable to
       the person suffering the injury, death, or loss. 245

       In cases in which there is a rear-end collision, Louisiana Revised Statute 32:81(A)

provides: “The driver of a motor vehicle shall not follow another vehicle more closely than

is reasonable and prudent, having due regard for the speed of such vehicle and the traffic




241 La. Civ. Code art. 2315(A).
242 Benjamin ex rel. Benjamin v. Housing Authority of New Orleans, 2004-1058 (La. 12/1/04), 893 So.2d
1, 4.
243 Id. at 4-5.
244 Id. at 6 (citing Perkins v. Entergy Corp., 00–1372 (La.3/23/01), 782 So.2d 606, 611).
245 La. Civ. Code. art. 2323(A).


                                                 28
upon and the condition of the highway.” 246 In such a case, a following motorist is

presumed to have breached this statutory duty when a rear-end collision occurs. 247 Even

so, “[i]f a person suffers injury, death, or loss as the result partly of his own negligence

and partly as a result of the fault of another person or persons, the amount of damages

recoverable shall be reduced in proportion to the degree or percentage of negligence

attributable to the person suffering the injury, death, or loss.” 248

        In this case, it is undisputed the vehicle operated by Watler collided with the rear

of Plaintiff’s vehicle. Plaintiff’s vehicle was stationary, and Plaintiff was obeying all traffic

laws when merging into traffic. Watler was following Plaintiff’s vehicle too closely. As a

result, Watler is 100% at fault for the accident, and no comparative fault is attributable to

Plaintiff. The key issue is thus whether the October 31, 2016 accident caused Plaintiff’s

injuries.

        Under Louisiana law, a plaintiff in a personal injury lawsuit must prove by a

preponderance of the evidence the causal relationship between the injury sustained and

the accident which caused the injury. 249 To demonstrate the causal relationship between

the accident and the subsequent injury, a plaintiff must prove through medical testimony

that it is more probable than not the subsequent injuries were caused by the accident. 250

“It is a settled principle of tort law that when a defendant’s wrongful act causes injury, he

is fully liable for the resulting damage even though the injured plaintiff had a preexisting

condition that made the consequences of the wrongful act more severe than they would



246 La. R.S. 32:81(A).
247 Garcia v. Stalsby, 11-350 (La. App. 3 Cir. 12/14/11), 78 So.3d 873, 877, writ denied, 12-422 (La. 4/9/12),
85 So.3d 703.
248 La. Civ. Code art. 2323(A).
249 Maranto v. Goodyear Tire & Rubber Co., 94-2603 (La. 2/20/95), 650 So. 2d 757, 759 (citation omitted).
250 Id. (citations omitted).


                                                     29
have been for a normal victim. The defendant takes the plaintiff as he finds him.” 251 As

the Supreme Court of Louisiana explained in Housley v. Cerise, in certain cases plaintiffs

are entitled to a presumption of causation:

        ‘[A] claimant's disability is presumed to have resulted from an accident, if before
        the accident the injured person was in good health, but commencing with the
        accident the symptoms of the disabling condition appear and continuously
        manifest themselves afterwards, providing that the medical evidence shows there
        to be a reasonable possibility of causal connection between the accident and the
        disabling condition.’ 252

The application of the Housley presumption is a factual issue, which is reviewed by

appellate courts under the manifest error standard of review. 253 Under the Housley

presumption, the trier of fact is not precluded from making determinations regarding the

credibility of witnesses, and, after weighing and evaluating the medical testimony, the

trier of fact is free to accept or reject the opinion expressed by the medical expert. 254 If a

plaintiff is entitled to the Housley presumption of causation, “the defendant must show

some other particular incident could have caused the injury in question” to overcome the

presumption. 255 To wit, the defendant must “present[] . . . proof of . . . [an]other cause for

the onset of th[e] condition.” 256

        “A plaintiff’s recovery for damages caused by a defendant’s wrongful act may not

be proportionately reduced because of a preexisting weakness or susceptibility to injury




251 Koch v. United States, 857 F.3d 267, 273 (5th Cir. 2017) (quoting Maurer v. United States, 668 F.2d 98,
99–100 (2d Cir. 1981)) (internal quotation marks and citations omitted).
252 579 So.2d 973, 980 (La. 1991) (quoting Lukas v. Ins. Co. of North America, 342 So.2d 591 (La. 1977)).
253 Harrington v. Wilson, 08–544 (La. App. 5 Cir. 1/13/09), 8 So.3d 30, 39.
254 Id.
255 Maranto v. Goodyear Tire & Rubber Co., 643 So.2d 167, 168 (La. App. 2 Cir. 1993) (citing Davis v.

Galilee Baptist Church, 486 So.2d 1021 (La. App. 2d Cir. 1986)).
256 Breaux v. Maturin, 619 So.2d 174, 177 (La. App. 3 Cir. 1993).


                                                   30
such as an osteoarthritic condition or a weakness caused by a previous injury.” 257

However, there are two exceptions to the general rule:

        First, when a plaintiff is incapacitated or disabled prior to an accident, the
        defendant is liable only for the additional harm or aggravation that he caused.
        Second, when a plaintiff has a preexisting condition that would inevitably worsen,
        a defendant causing subsequent injury is entitled to have the plaintiff’s damages
        discounted to reflect the proportion of damages that would have been suffered
        even in the absence of the subsequent injury, but the burden of proof in such cases
        is upon the defendant to prove the extent of the damages that the preexisting
        condition would inevitably have caused. 258

        With respect to the aggravation of pre-existing conditions, the Louisiana courts

have explained:

        A defendant takes his victim as he finds him and is responsible for all natural and
        probable consequences of his tortious conduct. Although the victim’s damages may
        be greater because a prior condition was aggravated by the tort, the tortfeasor is,
        nevertheless, responsible for the consequences of his tort. Nevertheless, before
        recovery can be granted for aggravation of a pre-existing condition, a causative link
        between the accident and the victim's current status must also be established. 259

Thus, regarding the aggravation of a pre-existing condition:

        [T]he defendant is liable only for the ‘natural and probable consequences’ of that
        aggravation . . . the jury [or court] can properly reduce an award of future medical
        expenses to the extent they are necessitated by pre-existing conditions rather than
        the subject incident. A defendant is not liable for future medical expenses that
        would be incurred regardless of the aggravation. 260

        “[F]orce-of-impact evidence and testimony is a relevant factor in determining

causation or the extent of injuries.” 261




257 Koch, 857 F.3d at 273 (quoting Maurer, 668 F.2d at 99–100) (internal quotation marks and citations
omitted).
258 Id. (quoting Maurer, 668 F.2d at 99–100) (internal quotation marks and citations omitted).
259 E.g., Smith v. Escalon, 48,129 (La. App. 2 Cir. 6/26/13), 117 So. 3d 576, 581.
260 Perry v. Starr Indemnity & Liability Co., 52, 720 (La. App. 2 Cir. 9/25/19), 2019 WL 4658490, at *6.
261 Boudreaux v. Mid-Continent Cas., 2009-1379 (La. App. 1 Cir. 5/7/10), 2010 WL 1838560, at *4 (citing

Merrells v. State Farm Mut. Auto. Ins. Co., 33,404 (La. App. 2 Cir. 6/21/00), 764 So.2d 1182, 1185).

                                                  31
IV.        Causation

           The Court addresses the issue of causation as it relates to each of Plaintiff’s alleged

injuries.

           A.      Left and Right Knees

           Plaintiff’s knee problems, including osteoarthritis in both knees and the tear in her

left knee meniscus, pre-existed the accident. 262 Because Plaintiff’s knee condition existed

prior to the accident, Plaintiff is not entitled to the Housley presumption of causation.

Plaintiff has met her burden of proving, through medical testimony, that it is more likely

than not the accident aggravated her pre-existing osteoarthritis, thereby accelerating her

need for knee replacement surgery. However, Defendant has carried its burden of

showing Plaintiff would have needed surgery even had the accident not occurred. The

Court will reduce Plaintiff’s damages related to her knees by eighty percent.

           B.      Right Shoulder

           There is no evidence Plaintiff’s partially torn rotator cuff existed prior to the

accident, and at trial it was established that Plaintiff’s right shoulder pain manifested after

the accident. Accordingly, Plaintiff is entitled to the Housley presumption. Defendant did

not point to any other incident causing or reason for the onset of Plaintiff’s right shoulder

injury. Plaintiff’s right shoulder injury was caused by the accident, but Plaintiff has not

shown it is more likely than not she will need shoulder surgery.

           Plaintiff contends the accident caused, not aggravated, her right shoulder injury.

At trial, it was established the MRI of Plaintiff’s right shoulder revealed partial tearing of

the rotator cuff. Plaintiff produced the medical testimony of two treating physicians who



262   Testimony of Dr. Finney, Dr. Bostick, and Dr. Watson.

                                                     32
expressed the opinion her right shoulder injury more likely than not caused by the

accident. These doctors believe Plaintiff needs injections administered to her right

shoulder but did not testify she would more likely than not need shoulder surgery. As a

result, the Court finds Plaintiff has met her burden of establishing her right shoulder

injury was caused by the accident and that her past and future treatment are medically

necessary. However, Plaintiff has not carried her burden of establishing it is more likely

than not shoulder surgery will be medically necessary.

           C.      Cervical and Lumbar Spine

           Because Plaintiff did not immediately report any cervical spine symptoms after the

accident, the Court cannot say Plaintiff’s cervical spine condition commenced with the

accident, and, as a result, Plaintiff is not entitled to the Housley presumption of causation.

The Court finds Plaintiff has not carried her burden of establishing her cervical spine

injuries were caused by the accident. Other courts have arrived at similar conclusions

where there is no objective evidence a plaintiff experienced pain immediately after an

accident. For instance, in Avant v. Illinois Nat. Ins. Co., the Louisiana Second Circuit

Court of Appeals found the trial court committed no manifest error in finding the plaintiff

failed to prove a causal relationship between her ankle injury and the accident at issue.263

The court explained:

           The ankle pain did not manifest itself until several days after the accident. Prior to
           that time, Avant was able to walk and carry on her duties at work. While Avant had
           no other explanation for the cause of the ankle pain, her testimony does not suggest
           how the accident resulted in the ankle injury. 264

The court further explained one of the plaintiff’s physicians testified:




263   32, 680 (La. App. 2 Cir. 1/26/00), 750 So.2d 394, 396-97.
264   Id. at 397.

                                                     33
        [I]t would be ‘very odd’ if no symptoms appeared until seven to ten days after the
        accident and that one would ‘almost always’ expect to experience pain or see some
        swelling or bruising almost immediately after an accident which results in such an
        injury. 265

        As Plaintiff’s own physician, Dr. Rodriguez, testified, Plaintiff had cervical spine

degeneration predating the accident. 266 Plaintiff did not report any injuries or request

medical treatment at the scene of the accident and was able to complete her volunteer job

that evening. Plaintiff did not report any neck or upper back pain to a doctor until two

and a half weeks after the accident. Since then, Plaintiff’s neck complaints have been

minor and intermittent. As Dr. Watson testified, not to experience pain immediately after

the accident would be highly unusual if Plaintiff’s cervical injuries were caused by the

trauma of an accident. 267 There is no objective evidence of trauma to Plaintiff’s cervical

spine. 268 Further, the nine month gap in treatment extending from May 2018 to

December 2018 “would not be consistent with significant, chronic, ongoing pain or

disability.” 269 Recently, on June 28, 2019, two and a half years after the accident, Plaintiff

reported her neck pain was only present once in a while. 270 It is just as likely Plaintiff’s

cervical spine condition was caused by pre-existing degenerative changes as by the

accident. The Court finds Plaintiff has not met her burden of establishing her cervical

spine condition was more likely than not caused by the accident.

        Plaintiff’s lumbar spine injuries are a different story, however. Plaintiff testified

she immediately felt pain in her back after the accident, and the objective evidence

confirms Plaintiff reported pain in her lower back in her first examination three days after


265 Id.
266 Testimony of Dr. Rodriguez.
267 Testimony of Dr. Watson; Trial Exhibit 36 at p. 10.
268 Trial Exhibit 36 at p. 10.
269 Id. at pp. 13-14.
270 Trial Exhibit 11 at 289-91.


                                                     34
the accident. There is no evidence predating the accident documenting any issues with

Plaintiff’s lumber spine. Both Dr. Rodriguez and Dr. DeFrancesch related Plaintiff’s

lumbar injuries to the accident. As a result, Plaintiff has carried her burden in establishing

her lumbar spine injuries were caused by the accident.

        The Court turns to whether Plaintiff has proven it is more likely than not she will

need 1.5 lumbar RFAs per year for ten years. In a previous case, Brandner v. State Farm

Mutual Automobile Insurance Company, this Court prohibited Dr. DeFrancesch from

testifying a plaintiff required annual RFAs for the remainder of his expected lifetime,

thirty-six years. 271 Dr. DeFrancesch had not conducted any research into whether RFAs

may be administered annually for thirty-six years and he did not have personal experience

administering RFAs to patients for more than ten years. 272 This Court explained the

personal experiences of Dr. DeFrancesch “[did] not provide a sufficient foundation to

establish the reliability of [his] opinions regarding the medical necessity of annual

administration of cervical and lumbar RFAs over the next thirty-six years.” 273 Although

Brandner involved a Daubert motion, the Court finds its reasoning instructive.

        In this case, Dr. DeFrancesch recommended Plaintiff receive lumbar RFAs for ten

years. However, he referenced no scientific literature to support his opinion. Further, he

did not testify he has ever personally administered RFAs to any of his patients for a ten

year period. Dr. Watson, citing specific studies, testified the scientific literature does not

support the efficacy of providing RFAs beyond five to seven years, with the vast majority

of patients receiving no more than five years of RFAs. Plaintiff has not carried her burden

of showing it is more likely than not it will be medically necessary for her to receive an


271 Civil Docket No. 18-982, 2019 WL 636423 (E.D. La. Feb. 14, 2019).
272 Id. at *3.
273 Id. at *4.


                                                   35
average of 1.5 lumbar RFAs per year for the next ten years. Plaintiff has proven it is more

likely than not it will be medically necessary for her to receive one lumbar RFA a year for

a total of five years. 274

V.      Damages

        Plaintiff seeks an award of damages for past medical expenses; future medical

expenses; future lost wages; and past and future physical and mental pain and suffering

and loss of enjoyment of life.

        A.      Past Medical Expenses

        Under Louisiana law, a tort victim may recover past (from injury to trial) and

future (posttrial) medical expenses caused by tortious conduct. 275 “A plaintiff bears the

burden of proving special damages by a preponderance of the evidence.” 276

        At trial, the Defense stipulated to the amount of past medical expenses reflected in

Trial Exhibit 27 but did not stipulate all those amounts were caused by the accident. Based

on the Court’s causation findings:

             1. Left and Right Knees: Plaintiff is entitled to twenty percent of her past
                medical expenses related to her left and right knees.

             2. Right Shoulder: Plaintiff is entitled to the full amount of past medical
                expenses related to her right shoulder.

             3. Cervical Spine: Plaintiff is not entitled to any past medical expenses related
                to her cervical spine.

             4. Lumbar Spine: Plaintiff is entitled to the full amount of past medical
                expenses related to her lumbar spine.




274 Plaintiff has already received a lumbar RFA this year, 2019. She is thus entitled to receive four more

RFAs over the next four years.
275 Menard v. Lafayette Ins. Co., 09–1869 (La. 03/16/10), 31 So.3d 996, 1006.
276 Caskey v. Merrick Const. Co., Inc., 46, 886 (La. App. 2 Cir. 3/14/12), 86 So.3d 186, 201.


                                                   36
        B.        Future Medical Expenses

        Plaintiff bears the burden of proving her future medical expenses. In meeting her

burden of proof on the issue of future medical expenses, the plaintiff must show it is more

probable than not that these expenses will be incurred and must present medical

testimony that the expenses are indicated and the probable cost of these expenses. 277

“Importantly, future medical expenses must be established with some degree of

certainty.” 278

        Based on the Court’s causation findings:

             1. Left and Right Knees: Plaintiff is entitled to twenty percent of her future
                medical expenses related to her left and right knee injuries.

             2. Right Shoulder: Plaintiff is entitled to future medical expenses related to her
                right shoulder for ongoing conservative treatment. Plaintiff is not entitled
                to any amount of future medical expenses for shoulder surgery.

             3. Cervical Spine: Plaintiff is not entitled to any future medical expenses
                related to her cervical spine.

             4. Lumbar Spine: Plaintiff is entitled to future medical expenses relating to her
                lumbar spine, including the cost of one RFA per year for four years. 279

        C.        Future Lost Wages

        Lost wages, like medical expenses, are special damages. 280 Accordingly, Plaintiff

bears the burden of proving her future lost wages by a preponderance of the evidence. 281

        The Court finds as follows:

             1. Left and Right Knees: Dr. Bostick opined Plaintiff would be placed on no
                work status for three months post-op each knee replacement surgery. 282
277 Daigle v. City of Shreveport, 46,429 (La. App. 2 Cir. 10/05/11), 78 So.3d 753, 770, writ denied, 11–2472
(La. 02/03/12), 79 So.3d 1027.
278 Menard, 31 So.3d at 1006 (citing Highlands Ins. Co. v. Missouri Pacific R. Co., 532 So.2d 317, 324 (La.

App. 3d Cir. 1988), judgment affirmed sub nom. Lee v. Missouri Pacific R. Co., 540 So.2d 287 (La. 1989)).
279 The Court awarded Plaintiff a total of five years of lumbar spine RFAs. Because Plaintiff has already had

one RFA this year, 2019, four RFAs remain.
280 Kaiser v. Hardin, 2006-2092, p. 11 (La. 4/11/07), 953 So.2d 802, 810.
281 Caskey, 86 So.3d at 201.
282 Trial Exhibit 16 at 715.


                                                     37
               Plaintiff is entitled to recover twenty percent of her future lost wages related
               to her left and right knee replacements.

            2. Right Shoulder: Plaintiff is not entitled to recover any future lost wages
               related to her right shoulder. Plaintiff is entitled to recover future medical
               expenses for conservative treatment of her right shoulder, for which she will
               not be required to miss work.

            3. Cervical Spine: Because Plaintiff did not establish her cervical spine
               condition was caused by the accident, she is not entitled to recover any
               future lost wages related to her cervical spine.

            4. Lumbar Spine: Dr. DeFrancesch opined Plaintiff will incur 1-2 weeks off of
               work after each lumbar RFA procedure. 283 Dr. Watson opined there was
               only a need for one day of recovery after each RFA procedure. 284 Plaintiff’s
               own treatment history confirms Dr. Watson’s opinion. At trial, Plaintiff
               testified she did not miss any work after the RFAs she has already
               received. 285 Rather, Plaintiff had these procedures performed during her
               lunch break and was able to return to work that same day. 286 A reasonable
               time for recovery after an RFA is three days. Accordingly, Plaintiff is entitled
               to future lost wages representing three days of recovery after each RFA. At
               one RFA per year for four years, this totals twelve days of future lost wages.

       D.      Past and Future Physical and Mental Pain and Suffering and Loss
               of Enjoyment of Life

       General damages are those which may not be fixed with pecuniary exactitude;

instead, they involve mental or physical pain or suffering, inconvenience, the loss of

intellectual gratification or physical enjoyment, or other losses of life or lifestyle which

cannot be definitely measured in monetary terms. 287 Plaintiff bears the burden of proving

general damages by a preponderance of evidence. 288 Pain and suffering, both physical and

mental, refers to the pain, discomfort, inconvenience, anguish, and emotional trauma that




283 Id. at 714.
284 Trial Exhibit 36 at p. 12.
285 Testimony of Pamela Brooks.
286 Id.
287 Duncan v. Kansas City Southern Railway Co., 00–0066 (La. 10/30/00), 773 So.2d 670, 682, cert.

dismissed, 532 U.S. 992, 121 S. Ct. 1651 (2001).
288 Schwartzberg v. Guillory, 2016-0753 (La. App. 1 Cir. 2/17/17), 213 So.3d 1266, 1271.


                                               38
accompany an injury. 289 Loss of enjoyment of life damages refer to the detrimental

alterations of a person's ability to participate in the activities or pleasures of life that were

formerly enjoyed. 290 The primary objective of general damages is to restore the plaintiff

in as near a fashion as possible to the state she was in at the time immediately preceding

injury. 291 Vast discretion is accorded to the trier of fact in fixing general damage

awards. 292

        At trial, Plaintiff did not testify that she experienced depression or had sought any

counseling related to the accident. Plaintiff has continued her full-time employment, as

well as her volunteering with the Orleans Parish Sheriff and her church.

        Plaintiff testified that prior to the accident, she was able to walk or stand for three

to four hours without any pain. 293 After the accident, she is only able to walk or stand for

10 to 15 minutes before experiencing symptoms. 294 Plaintiff testified she is widowed, lives

alone, and has no children. 295 She fears performing tasks around her home such as

changing a lightbulb because, if she falls, she may not be able to get back up. 296 She fears

becoming an invalid because she has no one to care for her. 297 Plaintiff further testified

she fears losing her ability to perform her volunteer job at Orleans Parish Sheriff’s

Office. 298

        The Court finds Plaintiff is entitled to recover $25,000 in past and $25,000 in




289 McGee v. A C & S, Inc., 05–1036 (La. 07/10/06), 933 So.2d 770, 775.
290 Id. at 773-74.
291 Daigle v. U.S. Fidelity and Guar. Ins. Co., 94-0304 (La. App. 1 Cir. 5/5/95), 655 So.2d 431, 437.
292 Cheramie v. Horst, 93-1168 (La. App. 1st Cir. 5/20/94), 637 So.2d 720, 723.
293 Testimony of Pamela Brooks.
294 Id.
295 Id.
296 Id.
297 Id.
298 Id.


                                                    39
future general damages. 299

VI.     Supplemental Expert Reports

        IT IS ORDERED that Plaintiff and Defendant are to file supplemental expert

reports from their respective life care planners and economists, based on the Court’s

rulings herein, on or before Monday, December 9, 2019 at 5:00 p.m. The

supplemental lifecare plans must reference trial exhibits and medical testimony as the

basis for each element of damages, including equipment and supplies. All damages must

be attributed to specific bodily injuries and may not be grouped together. Further, the

supplemental lifecare plans should include a discussion of past medical expenses and

should specify which portions of the past medical expenses are attributable to each injury.

                                            CONCLUSION

        Based on the above Findings of Fact and Conclusions of Law, the Court finds that

Plaintiff Pamela Brooks is entitled to recover damages from Defendant United States of

America. The Court defers its ruling on the amount of damages pending receipt of the

supplemental expert reports and, if necessary, testimony of the experts. 300

        New Orleans, Louisiana, this 14th day of November, 2019.


                                                   __________ ___________ _________
                                                            SUSIE MORGAN
                                                     UNITED STATES DISTRICT JUDGE




299 This takes into account the pre-existing nature of Plaintiff’s knee problems, which appear to be the major

cause of Plaintiff’s general damages.
300 After review of the Plaintiff’s and Defendant’s supplemental expert reports, the Court will inform the

parties whether live testimony will be necessary.

                                                     40
